Citation Nr: 0814576	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for sprain, left 
acromioclavicular joint, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970 and from January 1971 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Roanoke, Virginia, Regional Office (RO).  By a rating action 
in March 2003, the RO denied the veteran's claim of 
entitlement to a compensable rating for sprain, left 
acromioclavicular joint.  Subsequently, in July 2004, the RO 
increased the rating for the left shoulder joint from 0 
percent to 10 percent, effective April 10, 2002.  The veteran 
perfected a timely appeal to that decision.  

On March 20, 2008, the veteran appeared at the Roanoke RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  A transcript 
of the videoconference hearing is of record.  

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of increased rating for the 
veteran's left shoulder disorder remains in appellate status.  


FINDING OF FACT

The veteran's sprain of the left acromioclavicular joint left 
is manifested by pain at the end points of motion; he does 
not have nonunion with or without loose movement of the 
clavicle or scapula; he can move his left arm to above 
shoulder level.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for sprain, 
left acromioclavicular joint, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2002 from the RO to the veteran which 
was issued prior to the RO decision in March 2003.  An 
additional letter was issued in April 2004.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded a VA compensation examination in 
January 2007.  In addition, during the videoconference 
hearing with the Veteran Law Judge in March 2008, the veteran 
was informed of what the evidence must show to get a higher 
evaluation for his left shoulder disability.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although he received preadjudicatory notice how to 
substantiate his claim for an increased rating for sprain, 
left acromioclavicular joint, this notice failed to provide 
any information regarding a disability rating or an effective 
date.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Specifically, by letter dated in 
March 2006, the veteran was informed that ratings were 
assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  He was also 
provided a supplemental statement of the case (SSOC) in 
September 2007, which reviewed and considered all evidence of 
record.  Therefore, the veteran has been provided with all 
necessary notice regarding his claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regardless, the veteran is 
able to report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
sprain, left acromioclavicular joint, given that the veteran 
has offered testimony at a hearing before the Board, given 
that he has been provided all the criteria necessary for 
establishing higher ratings, and considering that the veteran 
is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

By a rating action in August 1970, the RO granted service 
connection for sprain of the left acromioclavicular joint, 
evaluated as 10 percent disabling.  Subsequently, a rating 
action in September 1980 reduced the evaluation for the left 
shoulder disorder from 10 percent to 0 percent, effective 
December 13, 1979.  

The veteran's claim for an increased rating for the left 
shoulder disorder (VA Form 21-4138) was received in April 
2002.  

The veteran was afforded a VA compensation examination in 
April 2004.  At that time, he was not taking any regular 
medications.  The veteran indicated that he did not have 
chronic pain in the left shoulder.  The veteran indicated 
that his problem occurred when he made certain movements, 
such as flexion or certain twisting or rotating movements of 
the left shoulder, he feels an impingement or sharp pain in 
the acromioclavicular joint area as well as the 
sternoclavicular joint area.  He stated that this was not a 
daily problem and he normally feels okay.  The veteran stated 
that he is able to do things; however, if he tries to reach 
behind his neck, it seems like there is a slippage or 
loosening of the sternoclavicular joint as well as pain in 
the AC joint.  The veteran related that his left shoulder 
disorder is not a condition which is incapacitating; he 
stated that the condition does not prevent him from carrying 
out his activities of daily living or work-related 
responsibilities.  The veteran indicated that his functional 
impairment relates to these episodic pains that he gets when 
he make a wrong movement due to pain in the AC joint and the 
sternoclavicular joint area.  

On examination, it was observed that the veteran was left 
handed; he uses his left hand for writing and eating.  
Examination of the shoulder revealed that the veteran has a 
concavity in the left distal clavicle.  It cannot be 
palpated.  He also had a slight elevation of the 
sternoclavicular joint on the left side.  The right shoulder 
was normal.  Range of motion in the right shoulder revealed a 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation was to 80 
degrees.  Range of motion was not impacted by pain, weakness, 
fatigue, lack of endurance or incoordination.  Range of 
motion in the left shoulder revealed a flexion to 180 degrees 
and abduction to 180 degrees.  External rotation was from 0 
degrees to 60 degrees with pain in the distal AC joint, as 
well as the sternoclavicular joint at 60 degrees.  Internal 
rotation was from 0 degrees to 90 degrees.  The examiner 
noted that range of motion of the left shoulder was impacted 
on by pain.  No fatigue, weakness, lack of endurance, 
incoordination, or ankylosis is noted.  X-ray study of the 
left shoulder revealed old healed fracture involving the 
distal left clavicle; otherwise, the left shoulder was 
normal.  The pertinent diagnosis was status post left distal 
clavicle fracture with residual symptomatology.  The examiner 
noted that the veteran had some decrease of his left shoulder 
range of motion with pain; and the left shoulder demonstrated 
an old healed fracture of the distal left clavicle.  He had 
decreased range of motion and pain with certain movements of 
the left shoulder caused by the distal clavicle fracture.  

On the occasion of another VA examination in January 2007, 
the veteran indicated that the pain in his shoulder is 
elicited by physical activity, and it is relieved by rest.  
He did note that, at the time of pain, he is able to function 
without medication.  He stated that his condition does not 
cause incapacitation.  It was noted that the veteran was not 
receiving any treatment for his condition.  It was noted that 
the veteran was "right hand" dominant because he uses it to 
write.  The right shoulder showed signs of tenderness and 
guarding of movement.  The left showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, subluxation or guarding of movement.  Range of 
motion in the right shoulder revealed flexion to 180 degrees, 
abduction to 160 degrees, external rotation to 80 degrees, 
and internal rotation to 80 degrees.  Range of motion in the 
left shoulder revealed flexion to 180 degrees, abduction to 
180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  On the right, the joint function was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance, with lack of endurance having the major functional 
impact.  The joint function on the right was not additional 
limited by incoordination.  The above additionally limited 
the joint function by 20 degrees.  On the left, the joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  

It was noted that the left shoulder x-rays showed old trauma 
to the lateral end of the clavicle.  The examiner noted that 
there was no change in the established diagnosis of sprain, 
left acromioclavicular joint.  He noted that the veteran had 
subjective discomfort, trauma during mandatory PT and 
objectively physical examination and x-ray showing old trauma 
to the lateral end of the clavicle.  The examiner added that 
the effect of the condition on the veteran's daily activity 
was lifting heavy object was difficult and lifting arm up 
cause pain.  

At his personal hearing in March 2008, the veteran indicated 
that he was initially diagnosed with a sprain of the left 
shoulder during his first period of service; however, during 
his second period of service, he was diagnosed with deformed 
clavicle.  The veteran related that when he wakes up in the 
morning, he feels a pulling sensation in the back of his 
neck.  The veteran described a feeling in the back of his 
neck like there's a pinched nerve in the cervical spine area.  
The veteran testified that he was able to raise his arms 
above his head, to the shoulder level and below, but those 
movements cause pain and discomfort.  The veteran also noted 
that driving long distances causes stiffness in the neck and 
shoulder.  He described pain on use and soreness, 
particularly with movements above shoulder level.  


III.  Legal Analysis-Ratings.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The RO rated the veteran's left shoulder disability under DC 
5203 (impairment of the clavicle or scapula) and DC 5201 
(limitation of motion of the arm).  Under DC 5203, a 10 
percent rating is assigned for malunion of the clavicle or 
scapula, or where there is nonunion without loose movement.  
A 20 percent rating is assigned where there is nonunion of 
the joint with loose movement, or where there is a current 
dislocation of the joint.  See 38 C.F.R. § 4.71a, DC 5203.  

Significantly, the record during the course of the appeal is 
without findings of significant impairment of the clavicle, 
scapula or humerus, and negative for dislocation.  While the 
record notes x-ray findings of old trauma to the lateral end 
of the clavicle, current VA examination reports dated in 
April 2004 and January 2007 make no reference to impairment 
of the clavicle or scapula.  The 10 percent evaluation is 
consistent with periarticular pathology productive of painful 
motion.  Therefore, the Board finds that DC 5203 does not 
provide a basis for a higher evaluation.  The record does not 
disclose evidence of dislocation or malunion.

The Board will therefore rate the veteran's left shoulder 
disability under DC 5201.  This code provides a 20 percent 
rating where motion of either arm is functionally limited to 
the shoulder level.  A 30 percent rating requires that motion 
of the major arm be functionally limited to midway between 
the side and shoulder level, and a 40 percent rating requires 
limitation of motion of the major arm to 25 degrees from the 
side.  See 38 C.F.R. § 4.71a, DC 5201.  See 38 C.F.R. § 4.45.

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I.  

In this case, the veteran's left shoulder disability does not 
meet the criteria for a 20 percent rating under DC 5201.  A 
20 percent evaluation requires the functional equivalent of 
limitation of motion at shoulder level.  A 30 percent rating 
under DC 5201 requires the functional equivalent of 
limitation of motion of the arm from midway between the side 
and the shoulder.  However, the veteran was able to abduct 
his left arm to 180 degrees when examined by VA in April 2004 
and January 2007, respectively, thereby providing no basis to 
grant a 20 percent rating for this disability.  Even if the 
examiner expressed left - right confusion in the 2007 report, 
flexion was 180 degrees and abduction was 160 degrees. 


The current evaluation contemplated periarticular pathology 
productive of painful motion.  In order to warrant a higher 
evaluation, there must be the functional equivalent of motion 
limited at shoulder level due to such factors as pain, pain 
on motion, fatigability, incoordination, and lack of 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  Although the veteran reported pain and discomfort 
with lifting the left arm above shoulder level, such 
statements, even if true, do not establish that his 
functional use is limited to shoulder level.  Indeed, the 
veteran demonstrated good range of motion of the left 
shoulder.  If we accept that the 2007 examiner meant left 
rather than right, he established that the range of motion 
was reduced by only 20 degrees.  Such functional range of 
motion remained greater than 90 degrees.  Therefore, even 
taking into account the veteran's credible complaints of pain 
on motion, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5201.  Stated differently, 
the veteran's remaining functional use is better than 
limitation at shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, supra.  The examiner has also noted 
that the veteran's left shoulder did not interfere with his 
daily activities.  

Additionally, the veteran has not demonstrated any evidence 
of ankylosis of the scapulohumeral articulation; malunion, 
nonunion or recurrent dislocation of the humerus; or 
malunion, nonunion, or dislocation of the clavicle.  
Therefore, his disability cannot be evaluated under any other 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (2007).  

As the evidence preponderates against the claim of 
entitlement to an evaluation in excess of 10 percent for 
sprain of the left acromioclavicular joint, the benefit-of- 
the-doubt doctrine is inapplicable, and the claim must be 
denied.  Gilbert v. Derwinski, supra.  



ORDER

Entitlement to a rating in excess of 10 percent for sprain of 
the left acromioclavicular joint is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


